United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.H. (deceased), Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Carol Stream, IL, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 11-1380
Issued: July 12, 2012

Case Submitted on the Record

ORDER DISMISSING APPEAL
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

On May 20, 2011 the employee’s mother, Odell Harper, filed an appeal from a
November 19, 2010 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP) finding that the employee abandoned his request for an oral hearing on
October 21, 2010. The record indicates that the employee passed away on November 22, 2010.
The Board docketed the appeal as No. 11-1380.
By letter dated December 5, 2011, the Clerk of the Board advised Ms. Harper that, before
the Board could proceed with the appeal, she must first submit documentation from a court of
appropriate probate jurisdiction indicating that she was authorized to represent the employee’s
estate. The Clerk of the Board advised that the appeal would be subject to dismissal if such
documentation were not received.
By letter dated December 22, 2011, Ms. Harper stated that she had filed a petition for
letters of administration with the court. She requested an extension to submit this documentation
as the court date was not scheduled until January 11, 2012. With her request, Ms. Harper
enclosed her petition for letters of administration to the court. Despite sufficient time having
passed, the Board has not received any other documentation from a court of competent probate
jurisdiction appointing Ms. Harper as the executrix of the employee’s estate.
The Board has duly considered the matter and concludes that the appeal docketed as No.
11-1380 must be dismissed. Section 501.3(a) of the Board’s Rules of Procedure requires that
only a “person adversely affected by a final decision of [OWCP], or his duly authorized

representative, may file an application for review of such decision by the Board.”1 The Board
has also held that where a claimant dies while a case is pending before OWCP, the claim is not
extinguished and his or her rights pass to the estate. Therefore, any appeal from an adverse
decision of OWCP must be on behalf of the estate. In determining whether a person properly
represents the interests of the employee’s estate, only a court of competent probate jurisdiction
has the authority after the death of an employee to confer upon another person such legal status.2
A court of competent jurisdiction has not authorized Ms. Harper to represent the interests
of the estate of the deceased employee. The Board has advised Ms. Harper that she must provide
documentation from a court of appropriate probate jurisdiction that she properly represents the
employee’s estate. The Board finds that Ms. Harper has been afforded a “reasonable
opportunity”3 In which to submit information necessary for the processing of the appeal request.
As no such evidence has been submitted demonstrating that a “person adversely affected” by a
decision of OWCP or a “duly authorized representative” has filed an application for review in
this case, there currently is no valid appeal before the Board. Accordingly, the appeal must be
dismissed.
The Board’s decisions and orders are “final upon the expiration of 30 days from the date
of their issuance.”
IT IS HEREBY ORDERED THAT the appeal docketed as No. 11-1380 be dismissed.
Issued: July 12, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

1

20 C.F.R. § 501.3(a).

2

Mrs. Hobart M. Byllesby, 4 ECAB 667, 668 (1952).

3

See 20 C.F.R. § 501.3(c).

2

